PRECEDENTIAL

           UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                ___________

                                       No. 11-3793
                                       ___________

                           IN Re: MICHAEL CALABRESE, JR.,
                                      Appellant

            On Appeal from the U.S. District Court for the District of New Jersey
                                 (D.C. No. 10-cv-06583)
                                      ___________

                                Argued April 11, 2012
                 Before: McKEE, Chief Judge, HARDIMAN, Circuit Judge,
                            and JONES, II, * District Judge.
                                    ____________

                             ORDER AMENDING OPINION
                                   ____________

It appears that the Isabel C. Balboa the Trustee was incorrectly identified as Attorney for
Trustee in the caption header of this Court’s opinion filed July 20, 2012. The opinion is
hereby amended to correct this designation as follows:

Office of United States Trustee
535 Route 38 East
Suite 580
Cherry Hill, NJ 08002
       Trustee

For the Court,


Marcia M. Waldron, Clerk



       *
       The Honorable C. Darnell Jones, II, District Judge for the United States District
Court for the Eastern District of Pennsylvania, sitting by designation.
Date: August 1, 2012
tmk/cc: Nicholas S. Herron, Esq.
Marlene G. Brown, Esq.
Ramanjit K. Chawla, Esq.




                                   2